DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 11-21 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 11-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Independent claims 11, 20, and 21 each state that 1) a first charging value is ascertained by measuring an open-circuit voltage, as long as no charging current is still flowing or only a “minimal” charging current is flowing and 2) after a predefined battery voltage is attained, the charging current is “briefly” changed, and a battery voltage is measured.  However, in light of the specification, the extent to which a charging current can be considered “minimal” is unclear and the extent to which a change in charging current can be considered “brief” is unclear.  Such a determination requires the use of subjective judgement.  Appropriate correction is required.  Dependent claims 12-19 are consequently rejected due to their dependence on claim 11.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 11-13, 15, and 19-21 are rejected under 35 U.S.C. 103 as being obvious in view of Sun et al. (US 2013/0110428 – hereinafter “Sun”) and Rajamaki et al. (US 2015/0309122 – hereinafter “Rajamaki”).

Per claim 11, Sun teaches a method for estimating a state of health of an exchangeable rechargeable battery (Fig. 4; battery 405; ¶38), the method comprising the following method steps:
i. determining a remaining capacity of the exchangeable rechargeable battery
during a charging operation, in such a manner, that:
a first charging value is ascertained by measuring an open-circuit voltage, as long as no charging current is still flowing or only a minimal charging current is flowing (When the OCV is in a steady state, the initial charge Qint is obtained from a look-up table based on the OCV (Fig. 15; ¶98));
at least one further charging value is ascertained by measuring a charging current in specific time intervals, until the charging operation is completed (Current integration methods are used to calculate charge values Q1 and Qch, which are an amount of charge discharged by the battery 405 and an amount of charge with which the battery 405 is charged (Fig. 15; ¶99)); and
a sum of the ascertained first and the at least one further charging values is calculated (A sum of the initial charge Qint and the charge values Q1 and Qch is used to calculate a remaining capacity (¶99)).

However, the prior art of record is silent on the method comprising the following step: determining a remaining performance of the exchangeable rechargeable battery during the charging operation in such a manner, that: after a predefined battery voltage is attained, the charging current is briefly changed, and a battery voltage is measured; and an impedance of the exchangeable rechargeable battery is calculated from a quotient of a difference of measured charging currents and measured battery voltages.

In contrast, Rajamaki teaches a battery state estimation method wherein an impedance of a battery is determined, when a predetermined voltage is reached, based on a voltage difference between a first voltage and a second voltage and a difference between a first charging current and a second charging current, wherein the first voltage and the first charging current are measured after terminating a constant current charging mode and the second voltage and the second charging current are measured after a charging pulse is produced before a constant voltage charging mode is initiated (Abstract; ¶19).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sun such that a battery impedance is determined.  One of ordinary skill would make such a modification for the purpose of adjusting charging parameters on the basis of a determined impedance (Rajamaki; ¶7).

Per claim 12, Sun in view of Rajamaki teaches the method as recited in claim 11, wherein the exchangeable rechargeable battery is an exchangeable rechargeable battery pack for an electric power tool (Sun; ¶2).

Per claim 13, Sun in view of Rajamaki teaches the method as recited in claim 11, wherein the charging operation is carried out, using a CCCV method, the first charging value is ascertained prior to a CC phase and the further charging values being ascertained during the CC phase and a CV phase, in order to determine the remaining capacity (Sun; Figs. 8A and 15; ¶77 and 97).

Per claim 15, Sun in view of Rajamaki teaches the method as recited in claim 11, wherein, to determine the remaining performance of the exchangeable rechargeable battery, in each instance, a waiting time after the change in the charging current elapses, until the battery voltage is measured (The second voltage is measured after the charging pulse is initiated (Rajamaki; Abstract)).

Per claim 19, Sun in view of Rajamaki teaches the method as recited in claim 11, wherein the remaining capacity, and/or the remaining performance, and/or the state of health of the exchangeable rechargeable battery is output on an indicating unit (Sun; Fig. 15; ¶100).

Per claims 20 and 21, see the rejection regarding claim 11.


8.	Claims 17-18 are rejected under 35 U.S.C. 103 as being obvious in view of Sun in view of Rajamaki, in further view of Iwane et al. (US 2006/0186890 – hereinafter “Iwane”).

Per claim 17, Sun in view of Rajamaki does not explicitly teach the method as recited in claim 11, further comprising: measuring a temperature of the exchangeable rechargeable battery.
In contrast, Iwane teaches a method for determining a deterioration of a battery wherein a temperature is detected and used to correct a determined battery impedance (¶491-492).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sun in view of Rajamaki such that a temperature of the battery is measured.  One of ordinary skill would make such a modification for the purpose of correcting the determined impedance of the battery so that deterioration of the battery can be determined (Iwane; ¶492).

Per claim 18, Sun in view of Rajamaki in further view of Iwane teaches the method as recited in claim 17, wherein the calculated impedance of the exchangeable rechargeable battery is corrected based on the measured temperature (Iwane; ¶492).


Claim Remarks
9.	The prior art of record is silent on the subject matter of claims 14 and 16, which are rejected under 35 U.S.C. 112(b).
Per claim 14, the prior art of record is silent on the method as recited in claim 13, wherein the remaining performance of the exchangeable rechargeable battery is determined only during the CC phase, in that after the predefined battery voltage is reached, the charging current is reduced for a certain time span, from a first value to a second value.
Per claim 16, the prior art of record is silent on the method as recited in claim 13, wherein the determination of the remaining performance is repeated at regular intervals during the charging operation, during the CC phase.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852